Electronically Filed
                                                        Supreme Court
                                                        SCWC-30630
                                                        06-DEC-2011
                                                        08:29 AM



                         NO. SCWC-30630


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        COUNTY OF HAWAI'I, Respondent/Plaintiff-Appellee,


                               vs.


     H. KIMURA STORE, INC., IRENE KIMURA, and BRIAN KIMURA,

                Respondents/Defendants-Appellees,


                               and


        MICHAEL TIERNEY, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                      (CIVIL NO. 00-1-0377)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Petitioner/defendant-appellant Michael Tierney's

application for writ of certiorari, filed on November 8, 2011, is

hereby rejected.

          DATED: Honolulu, Hawai'i, December 6, 2011.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ James E. Duffy, Jr.

                              /s/ Sabrina S. McKenna